                     Case 19-11563-KBO      Doc 346      Filed 09/10/19     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

        NOTICE OF CANCELLATION OF SEPTEMBER 10, 2019 AT 10:30 A.M. (ET)
                          TELEPHONIC HEARING

           PLEASE TAKE NOTICE that the telephonic hearing scheduled to be held in the above-

  captioned chapter 11 cases on September 10, 2019 at 10:30 a.m. (ET) has been cancelled with

  the permission of the Court.




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.


  RLF1 21992908v.1
                   Case 19-11563-KBO   Doc 346    Filed 09/10/19   Page 2 of 2



Dated: September 10, 2019               /s/ Brett M. Haywood
Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        John H. Knight (No. 3848)
                                        Paul N. Heath (No. 3704)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        Travis J. Cuomo (No. 6501)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: knight@rlf.com
                                                 heath@rlf.com
                                                 shapiro@rlf.com
                                                 haywood@rlf.com
                                                 cuomo@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        George A. Davis (admitted pro hac vice)
                                        Keith A. Simon (admitted pro hac vice)
                                        Hugh K. Murtagh (admitted pro hac vice)
                                        Liza L. Burton (admitted pro hac vice)
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone: (212) 906-1200
                                        Facsimile: (212) 751-4864
                                        E-mail: george.davis@lw.com
                                                keith.simon@lw.com
                                                hugh.murtagh@lw.com
                                                liza.burton@lw.com

                                        Counsel for Debtors and Debtors-in-Possession




                                              2
RLF1 21992908v.1
